PER CURIAM:
Michael Antwon Williams brought this mandamus action seeking to compel the United States District Court for the Eastern District of North Carolina to issue a temporary restraining order and a preliminary injunction against several defendants Williams named in a 42 U.S.C. § 1983 (2000) complaint. Williams has failed to demonstrate that he has a clear and indisputable right to mandamus relief and that there are no other adequate means for obtaining the relief sought. Allied Chem. Corp. v. Daiflon, Inc., 449 U.S. 33, 35, 101 S.Ct. 188, 66 L.Ed.2d 193 (1980). Accordingly, we deny the petition for mandamus. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

PETITION DENIED